Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-23 in the reply filed on 04/11/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2022.
Claim Interpretation
Claim 9 contains the potentially ambiguous limitation “wherein the aluminosilicate glass does not comprise a boron element and a phosphorus element”. For the purposes of examination, this limitation will be interpreted to mean the glass does not contain either boron or phosphorus unless otherwise clarified by Applicant during the course of prosecution.
Claims 18 and 23 have a similar preamble, stating the glass “meets at least one of the following criteria”. Claims 18 and 23 contain the potentially ambiguous limitation “a mass percentage of the silicon oxide ranges from 45% to 75%, and a mass percentage of the aluminum oxide ranges from 13% to 25%”. For the purposes of examination, this limitation will be interpreted to mean the glass contains both SiO2 from 45-75% and Al2O3 from 13-25% unless otherwise clarified by Applicant during the course of prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the potentially ambiguous limitation “wherein the aluminosilicate glass does not comprise a boron element and a phosphorus element”. This could be interpreted to mean that the class does not simultaneously comprise both boron and phosphorus, but may singularly comprise either element as long as the other is not present. It could also be interpreted to mean the glass does not contain either boron or phosphorus. For the purposes of examination, this limitation will be interpreted to mean the glass does not contain either boron or phosphorus unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
Claims 18 and 23 have a similar preamble, stating the glass “meets at least one of the following criteria”. Claims 18 and 23 contain the potentially ambiguous limitation “a mass percentage of the silicon oxide ranges from 45% to 75%, and a mass percentage of the aluminum oxide ranges from 13% to 25%”. This could be interpreted to mean that the glass comprises either a mass percentage of the silicon oxide ranges from 45% to 75% or a mass percentage of the aluminum oxide ranges from 13% to 25%. This could alternatively be interpreted to mean the glass contains both SiO2 from 45-75% and Al2O3 from 13-25%. For the purposes of examination, this limitation will be interpreted to mean the glass contains both SiO2 from 45-75% and Al2O3 from 13-25% unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhange et al. (CN102417301, with reference to the original Chinese publication as well as the machine translation as appropriately noted, hereinafter referred to as Zhange).
Regarding claim 9, Zhange discloses a chemically strengthened glass plate, obtained by chemically strengthening an aluminosilicate glass plate wherein a composition of the aluminosilicate glass comprises (see Zhang at [0002] from the machine translation, disclosing a high-aluminosilicate glass composition suitable for … chemical strengthening): silicon oxide, aluminum oxide, alkali metal oxide and gallium oxide (see Zhange at the original Chinese publication, page 7, Example 5, disclosing an example of a glass comprising SiO2, Al2O3, Na2O, and Ga2O3), wherein the aluminosilicate glass does not comprise a boron element and a phosphorus element (see Zhange at the original Chinese publication, page 7, Example 5, disclosing an example of a glass comprising no boron or phosphorus), the alkali metal oxide comprises lithium oxide, sodium oxide, or a combination thereof (see Zhange at the original Chinese publication, page 7, Example 5, disclosing an example of a glass comprising Na2O).
While Zhange does not explicitly disclose the gallium oxide is formed as a four-coordinated [GaO4] in the aluminosilicate glass, this is an inherent property of the glass which depends upon the composition of the glass. The composition of Example 5 disclosed by Zhange is sufficiently similar to the compositions of Examples 3 and 8 from Table 1 of the instant specification. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 10, Zhange discloses the chemically strengthened glass meets at least one of the following criteria: a compressive stress of the chemically strengthened glass is greater than or equal to 700 MPa; a thickness of a compressive stress layer of the chemically strengthened glass ranges from 40 μm to 100 μm; a Young's modulus of the chemically strengthened glass is greater than 70 GPa (see Zhange at the original Chinese publication, page 7, Example 5, disclosing an example of a glass with a Young's Modulus of 70.7. Examiner notes that Google Translate English to Chinese was used to identify the symbol for Young's modulus); and a density of the chemically strengthened glass is less than or equal to 2.52 g/cm3.
Regarding claim 14, Zhange discloses the aluminosilicate glass plate is chemically strengthened through ion exchange (see Zhange at the machine translation, [0033], disclosing that Na2O is an essential component for the chemical strengthening of the glass through ion exchange). 
Regarding claim 15, Zhange discloses the aluminosilicate glass plate is chemically strengthened through the ion-exchanged with a fused potassium salt (see Zhange at the machine translation, [0082], disclosing ion exchange treatment was carried out with KNO3 molten salt. Examiner notes that KNO3 molten salt correlates with ion-exchange with a fused potassium salt).
Regarding claim 16, Zhange discloses a time of the ion exchange ranges from 5 hours to 7 hours (see Zhange at the machine translation, [0082], disclosing ion exchange treatment was carried out with KNO3 molten salt … for 6 hours).
Regarding claim 17, Zhange discloses the chemically strengthened glass is used as a cover glass plate on a display screen (see Zhange at the machine translation, [0023], disclosing the glass of the present invention … can be used as a glass material for screen surface protection of display products.)
Regarding claim 18, Zhange discloses the aluminosilicate glass meets at least one of the following criteria: a mass percentage of the gallium oxide is greater than 0 and less than or equal to 5% (see Zhange at the original Chinese publication, page 7, Example 5, disclosing an example of a glass comprising 0.35 mol% Ga2O3, which correlates with 0.59 mass% Ga2O3); a mass percentage of the silicon oxide ranges from 45% to 75%, and a mass percentage of the aluminum oxide ranges from 13% to 25%; and a mass percentage of the alkali metal oxide ranges from 3% to 25%.
Regarding claim 19, Zhange discloses the aluminosilicate glass further comprises a fining agent (See Zhange at the machine translation, [0042], disclosing the glass of the present invention also contains at least one fining agent).
Regarding claim 20, Zhange discloses the fining agent is any one of tin oxide, sulfur oxide, fluoride, and cerium oxide (See Zhange at the machine translation, [0042], disclosing the glass of the present invention also contains at least one fining agent selected from SnO2, Sb2O3, Cl, and SO3, which examiner notes correlates with at least tin oxide and sulfur oxide).
Regarding claim 21, Zhange discloses when the fining agent is the tin oxide, a mass percentage of the tin oxide is less than or equal to 0.2% in the aluminosilicate glass (see Zhange at the original Chinese publication, page 7, Example 5, disclosing an example of a glass comprising 0.08 mol% SnO2, which correlates with 0.19 mass% SnO2); when the fining agent is the sulfur oxide, a mass percentage of the sulfur oxide is less than or equal to 0.2% in the aluminosilicate glass; when the fining agent is the fluoride, a mass percentage of the fluoride is less than or equal to 0.5% in the aluminosilicate glass; and when the fining agent is the cerium oxide, a mass percentage of the cerium oxide is less than or equal to 0.5% in the aluminosilicate glass.
Regarding claim 22, Zhange discloses a display screen of an electronic device, comprising: a chemically strengthened glass plate, obtained by chemically strengthening an aluminosilicate glass plate (see Zhange at the machine translation, [0023], disclosing the glass of the present invention … can be used as a glass material for screen surface protection of display products.), wherein a composition of the aluminosilicate glass comprises: silicon oxide, aluminum oxide, an alkali metal oxide and gallium oxide (see Zhange at the original Chinese publication, page 7, Example 5, disclosing an example of a glass comprising SiO2, Al2O3, Na2O, and Ga2O3), wherein the aluminosilicate glass does not comprise a boron element and a phosphorus element (see Zhange at the original Chinese publication, page 7, Example 5, disclosing an example of a glass comprising no boron or phosphorus), the alkali metal oxide comprises lithium oxide, sodium oxide, or a combination thereof (see Zhange at the original Chinese publication, page 7, Example 5, disclosing an example of a glass comprising Na2O).
While Zhange does not explicitly disclose the gallium oxide is formed as a four-coordinated [GaO4] in the aluminosilicate glass, this is an inherent property of the glass which depends upon the composition of the glass. The composition of Example 5 disclosed by Zhange is sufficiently similar to the compositions of Examples 3 and 8 from Table 1 of the instant specification. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 23, Zhange discloses the aluminosilicate glass plate meets at least one of the following criteria: a mass percentage of the gallium oxide is greater than 0 and less than or equal to 5% (see Zhange at the original Chinese publication, page 7, Example 5, disclosing an example of a glass comprising 0.35 mol% Ga2O3, which correlates with 0.59 mass% Ga2O3); a mass percentage of the silicon oxide ranges from 45% to 75%, and a mass percentage of the aluminum oxide ranges from 13% to 25%; and a mass percentage of the alkali metal oxide ranges from 3% to 25%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731